 

 

,/j/‘<fD/>//'i§m;"[_`)"\"~'()/
1 ; -6 201§ ,: l
\\ `\\`/l//` 4 v`_// //
uNlTED sTATEs DisTRicT couRT ~\ ~W_My;,».;s§§§i
VVESTERN DlSTRlCT OF NEVV YORK \`§;-' l:FlSTR‘-U` k
LA\/ETTE TAYLOR, 17-CV-101 1-|\/|JR

DEC|SION AND ORDER
P|aintiff,

..V_
COl\/ll\/llSSlONER OF SOC|AL SECUR|TY,1

Defendant.

 

Pursuant to 28 U.S.C. §636(0), the parties consented to have a United States
l\/lagistrate Judge conduct all proceedings in this case. (Dkt. No. 12).

Plaintiff Lavette Taylor brings this action pursuant to 42 U.S.C. §§405(9) and
1383(0)(3) seeking judicial review of the final decision of the Commissioner of Social
Security denying her Supplemental Security income Benefits (“SS|”) under the Social
Security Act (the “Act"). Both parties have moved forjudgment on the pleadings pursuant
to Rule 12(0) of the Federal Rules of Civil Procedure. For the following reasons, Taylor’s
motion (Dkt. No. 8) is denied and the Commissioner’s motion (Dkt. No. 14) is granted

BACKGROUND

On January 29, 2014, Taylor filed an application for SS| alleging disability since
l\/larch 1, 2008 due to “1. Back_Car Accident, 2. Arthritis in Back” (See Tr. 152).2 Born
in 1981, Taylor was thirty-two years old at the time of her application. (Tr. 55). Her SS|
application was denied on l\/lay 12, 2014 (Tr. 66), after which she requested a hearing

before an Administrative Law Judge (Tr. 33). On l\/lay 26, 2016, Taylor, represented by

 

1 The Clerl< of Court is directed to amend the caption according|y.
2 References to “Tr." are to the administrative record in this case.

counsel, appeared before Administrative Law Judge Richard N. Staples (“ALJ”) for a
hearing. /d. At the hearing, Taylor amended her alleged onset date to l\/lay 6, 2014, and
alleged a closed period ofdisability through l\/larch 31, 2016. (Tr. 35-36). On June 7, 2016,
the ALJ issued his decision denying Taylor’s SSl claim. (Tr. 7-19). After the Appeals
Council denied Taylor’s request for review of the ALJ’s decision on August 10, 2017 (Tr.
1-6), Taylor commenced this action.
DlSCUSSlON

l. Scope of Jud/'cia/ Rev/'ew

The Court’s review of the Commissioner’s decision is deferential. Under the Act,
the Commissioner’s factual determinations “shall be conclusive” so long as they are
“supported by substantial evidence,” 42 U.S.C. §405(g), that is, supported by “such
relevant evidence as a reasonable mind might accept as adequate to support [the]
conclusion,” Richardson v. Pera/es, 402 U.S. 389, 401 (1971) (internal quotation marks
and citation omitted). “The substantial evidence test applies not only to findings on basic
evidentiary facts, but also to inferences and conclusions drawn from the facts.” Sm/'th v.
Co/vin, 17 F. Supp. 3d 260, 264 (VV.D.N.Y. 2014). “VVhere the Commissioner’s decision
rests on adequate findings supported by evidence having rational probative force," the
Court may “not substitute [its] judgment for that of the Commissioner.” \/e/'no v. Barnhan‘,
312 F.3d 578, 586 (2d Cir. 2002). Thus, the Court’s task is to ask “‘whether the record,
read as a whole, yields such evidence as would allow a reasonable mind to accept the
conclusions reached’ by the Commissioner.” Si/vers v. Colvin, 67 F. Supp. 3d 570, 574

(VV.D.N.Y. 2014) (quoting Samp/e v. Schwe/'ker, 694 F.2d 639, 642 (9th Cir. 1982)).

Two related rules follow from the Act’s standard of review. The first is that “[i]t is
the function of the [Commissioner], not [the Court], to resolve evidentiary conflicts and to
appraise the credibility of witnesses, including the claimant." Carro// \/. Sec’y ofHea/th &
Human Servs., 705 F.2d 638, 642 (2d Cir. 1983). The second rule is that “[g]enuine
conflicts in the medical evidence are for the Commissioner to resolve.” \/e/'no, 312 F.3d
at 588. While the applicable standard of review is deferential, this does not mean that the
Commissioner’s decision is presumptively correct. The Commissioner’s decision is, as
described above, subject to remand or reversal if the factual conclusions on which it is
based are not supported by substantial evidence Further, the Commissioner’s factual
conclusions must be applied to the correct legal standard. Koh/er v. Astrue, 546 F.3d
260, 265 (2d Cir. 2008). Failure to apply the correct legal standard is reversible error. /d.

ll. Standards for Determininq “D/'sabi/itv" Under the Act

A “disability” is an inability “to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for a continuous period of
not less than twelve months.” 42 U.S.C. §1382c(a)(3)(A). The Commissioner may find
the claimant disabled “only if his physical or mental impairment or impairments are of
such severity that he is not only unable to do his previous work but cannot, considering
his age, education, and work experience, engage in any other kind of substantial gainful
work which exists in the national economy, regardless of whether such work exists in the
immediate area in which he lives, or whether a specific job vacancy exists for him, or
whether he would be hired if he applied for work." /d. §1382c(a)(3)(B). The

Commissioner must make these determinations based on “objective medical facts,

diagnoses or medical opinions based on these facts, subjective evidence of pain or
disability, and . . . [the claimant’s] educational background, age, and work experience.”
Dumas v. Schwe/'ker, 712 F.2d 1545, 1550 (2d Cir. 1983) (first alteration in original)
(quoting Mi/es v. Harris, 645 F.2d 122, 124 (2d Cir. 1981)).

To guide the assessment of whether a claimant is disabled, the Commissioner has
promulgated a “five-step sequential evaluation process.” 20 C.F.R. §416.920(a)(4). First,
the Commissioner determines whether the claimant is “working” and whether that work
“is substantial gainful activity.” /d. §416.920(b). if the claimant is engaged in substantial
gainful activity, the claimant is “not disabled regardless of [his or her] medical condition
or . . . age, education, and work experience.’l /d. Second, if the claimant is not engaged
in substantial gainful activity, the Commissioner asks whether the claimant has a “severe
impairment.” /d. §416.920(0). To make this determinationl the Commissioner asks
whether the claimant has “any impairment or combination of impairments which
significantly limits [the claimant’s] physical or mental ability to do basic work activities.”
/d. As with the first step, if the claimant does not have a severe impairment, he or she is
not disabled regardless of any other factors or considerations /d. Third, if the claimant
does have a severe impairmentl the Commissioner asks two additional questions: first,
whether that severe impairment meets the Act’s duration requirementl and second,
whether the severe impairment is either listed in Appendix 1 to subpart F’ of part 404 of
the Commissioner’s regulations or is “equal to” an impairment listed in Appendix 1. /d.
§416.920(d). ifthe claimant satisfies both requirements of step three, the Commissioner

will find that he or she is disabled without regard to his or her age, education, and work

experience /d.

lf the claimant does not have the severe impairment required by step three, the
Commissioner’s analysis proceeds to steps four and five. Before doing so, the
Commissioner must “assess and make a finding about [the claimant’s] residual functional
capacity [“RFC”] based on all the relevant medical and other evidence" in the record. ld.
§416.920(e). RFC “is the most [the claimant] can still do despite [his or her] limitations."
/d. §416.945(a)(1). The Commissioner’s assessment of the claimant’s RFC is then
applied at steps four and five. At step four, the Commissioner “compare[s] [the] residual
functional capacity assessment . . . with the physical and mental demands of [the
claimant’s] past relevant work." /ol. §416.920(f). lf, based on that comparison, the
claimant can perform his or her past relevant work, the Commissioner will find that the
claimant is not disabled within the meaning of the Act. /d. Final|y, if the claimant cannot
perform his or her past relevant work or does not have any past relevant work, then at the
fifth step the Commissioner considers whether, based on the claimant’s RFC, age,
education, and work experience, the claimant “can make an adjustment to other work."
/d. §416.920(g)(1). ifthe claimant can adjust to other work, he or she is not disabled, /d.
lf, however, the claimant cannot adjust to other work, he or she is disabled within the
meaning of the Act. /d.

The burden through steps one through four described above rests on the claimant.
lf the claimant carries his or her burden through the first four steps, “the burden then shifts
to the [Commissioner] to show there is other gainful work in the national economy which

the claimant could perform." Carrol/, 705 F.2d at 642.

lll. The ALJ’s Dec/sion
The ALJ followed the required five-step analysis for evaluating Taylor’s SSl claim.

Under step one, he found that Taylor has not engaged in substantial gainful activity since
her SSl application date. (Tr. 12). At step two, the ALJ concluded that Taylor has the
following severe impairments: degenerative disc disease of the cervical and lumbosacral
spine, obesity, headaches, and chronic pain in multiple sites. (/d.). At step three7 the ALJ
found that Taylor does not have an impairment or combination of impairments that meets
or medically equals the severity of one of the listed impairments (Tr. 14). Before
proceeding to step four, the ALJ assessed Taylor’s RFC during the requested closed
period as follows:

[T]he claimant has the residual functional capacity to perform

light work as defined in 20 C.F.R. §416.967(b) in that she

could lift and/or carry 20 pounds occasionally and 10 pounds

frequently; she could stand and/or walk about 6 hours in a

typical 8-hour workday; and she could sit about 6 hours in a

typical 8-hour workday. However, she could only occasionally

balance, stoop, kneei, crouch or crawl; climb ramps and stairs;

or climb ladders, ropes or scaffolds.
(Tr. 14). Proceeding to step four, the ALJ found that Taylor has no past relevant work
performed at the level of substantial gainful activity. (Tr. 17). Thus, at the fifth step, the
ALJ considered Taylor’s age, education, work experience, RFC, and the testimony of a
vocational expert to conclude that Taylor can perform jobs that exist in significant
numbers in the national economy, such as a Cashier, Office Helper, or i\/lail Cierk. (Tr.
18). Accordingly, the ALJ found that Taylor can successfully adjust to other work and,

therefore, that she has not been under a disability within the meaning of the Act since her

January 29, 2014 SS| application date. (Tr. 18-19).

lV. Taylor’s Cha//enge

Taylor argues that the ALJ’s RFC assessment cannot be supported by substantial
evidence because (1) Dr. Balderman’s consulting opinion was “too vague” and, (2) the
ALJ failed to properly apply the treating physician rule to treating opinions and failed to
give good reasons for rejecting these opinions. See (Dkt. 8-1 at 1). Specifically, Dr.
Balderman, a consultative examiner, opined that Taylor had “moderate limitations” for
repetitive bending and lifting due to lumbar disc disease. (Tr. 16, 352). Dr. VVang, a pain
specialist and Taylor’s treating physician since August 2015, opined in a letter dated l\/lay
17, 2016, that “[Taylor] was unable to work when [he] started seeing her. Her pain made
it impossible for her to go 8 hours without needing to lie down for a prolonged period of
time." (Tr. 403). Taylor’s primary care physician, Dr. Siaw, opined that Taylor was
“moderately limited in walking, standing, lifting, carrying, pushing, pulling, bending, and
stairs or other climbing.” (T. 335). Dr. Siaw also stated that these limitations would last
four to six months. ld.

The ALJ assigned “significant” weight to Dr. Balderman’s opinion (Tr. 16); “no”
weight to the l\/lay 17, 2016 letter from Dr. Wang (Tr. 16-17); and “partial” weight to the
opinions provided by Dr. Siaw in the February 2014 assessment (Tr. 17).

The ALJ’s assignment of “significant” weight to Dr. Balderman’s opinion is
supported by substantial evidence. The record shows that Dr. Balderman not only
reviewed Taylor’s l\/lRi results, but also conducted his own physical exam. (Tr. 16, 350-
52). in doing so, Dr. Balderman provided a detailed account of Taylor’s physical abilities
and limitations, if any. For example, Dr. Balderman wrote in his assessment

MUSCULOSKELETAL: Cervical spine shows full flexion,
extensionl lateral flexion bilaterally, and full rotary movement

_7_

bilaterally. No scoliosis, kyphosis, or abnormality in thoracic

spine. Lumbar spine shows flexion to 60 degrees, full lateral

flexion bilaterally, and full rotary movement bilaterally. SLR

negative bilaterally. Full ROl\/l of shoulders, elbows, forearms,

and wrists bilaterally, Fuli ROi\/l of hips, knees, and ankles

bilaterally. No evident subluxations, contractures, ankylosis,

or thickening. Joints stable and nontender. No redness, heat,

swelling, or effusion.
(Tr. 351-52). Additionally, Dr. Balderman’s use of the term “moderate” in this assessment
is not vague. The Court agrees with Taylor’s argument in that Dr. Balderman’s use of the
term “moderate” could constitute vagueness However, Dr. Balderman’s opinion of
“moderate” limitations does not stand alone. lt is based on the objective l\/lRl results and
the in-person physical examination of the Plaintiff. Compare Brady v. Col\/in, No. 14-CV-
5773 (ADS), 2016 WL 1448644, at *8 (E.D.N.Y. Apr. 12, 2016)(“The use of the terms
‘mi|d,’ ‘moderate,’ and ‘marked,’ to describe the Plaintiff’s restrictions in ‘sitting, standing,
and walking’ are the kinds of vague terms, which courts have found insufficient to support
a determination that a Plaintiff is not disabled under the Act.”), with Bo/tz v. Berryhi//, No.
15-CV-00587-FPG, 2017 WL 999204, at *3-*4 (W.D.N.Y. l\/lar. 15, 2017)(a consultative
examiner’s opinion that plaintiff would have “mild to moderate limitations in routine
activities” was not impermissibly vague when the opinion is supported by physician’s “own
physical examination" and was also “consistent with the medial record as a whoie”).

The /-\LJ’s assignment of “no” weight to the l\/lay 17, 2016 letter of Dr. Wang was
proper. The letter indicates in a conclusory and retrospective manner that Taylor was
“unable to work when [Dr. Wang] started seeing her." (Tr. 403). See 20 C.F.R. §§
404.1527(d), 416.927(d)(2). Dr. Wang began treating Taylor in August 2015, and the

letter was apparently drafted 10 months after the initial treatment (Tr. 403). The letter is

also inconsistent with the balance of Dr. Wang’s assessments of Taylor. For example, in
January 2016 (during the alleged closed disability period), Dr. Wang reported that he
“[e]ncouraged [Taylor] to start some community activity. The patient is not totally disabled.
The patient agrees to think about return back to working force as soon as she is able to.”
(Tr. 371). in September 2015, Dr. Wang indicated Taylor as being “mobility and ADLs3
independent.” (Tr. 364).

The ALJ did not err in assigning “partial" weight to Dr. Siaw’s February 2014

assessment The findings of “pro/onged standing/waiking, lifting heavy items/bending,

il

etc. (emphasis added) in the l\/ledical Examination for Employabiiity Assessment,

Disability Screening, and A|coholism/Drug Addiction Determination are conclusory and
nonspecific. (Tr. 16, 334-335). Even though the ALJ did not outright reject Dr. Siaw’s
opinion, he may reject a treating source’s opinion if that opinion is brief, conclusory, and
unsupported by medical evidence. 20 C.F.R. §§ 404.1527(d), 416.927(d)(2). Further, the
Court rejects Taylor’s argument that the ALJ was required to seek clarification from Dr.
Siaw if the ALJ believed Dr. Siaw’s opinion on the February 2014 assessment was vague
The ALJ may render a decision without obtaining additional medical evidence so long as
other evidence in the record provides a sufficient basis for the ALJ’s decision. 20 C.F.R.
§ 416.927(c)(4). There are over 300 pages of documentation in the record, including other

assessments from Dr. Siaw.

 

3 “ADLs" refer to activities of daily living. (n.d.) Mec//`ca/ D/'ct/`onary for the Hea/th Professions and Nurs/'ng.
(2012). Retrieved February 5 2019 from https://medical
dictionarv.thefreedictionarv.com/activities+of+daiiv+livinq

_g_

CONCLUS|ON
For the foregoing reasons, Taylor’s motion forjudgment on the pleadings (Dkt.
No. 8) is denied and the Commissioner’s motion forjudgment on the pleadings (Dkt. No.
14) is granted
The Clerk of Court shall take all steps necessary to close this case.
SO ORDERED.
Dated: February L, 2019

Burraio,NeWYork @MMAL@M_

iviinAEL J. Roérerif<
United States l\/lagistrate Judge

_10_

